DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2014/0090764) in view of Watanabe et al (US 2014/0020808) and Toyoda (US 5,244,955) with evidence provided by Masumoto et al (US 2017/0029605)
	Regarding claims 1-3 and 5, Miyazaki teaches a pneumatic tire ([0001]) having a rubber part ([0001]) formed by a rubber composition ([0002]) comprising a diene rubber ([0011]).  The composition can contain a wax such as Ozoace 0355 ([0106]).  As evidenced in paragraph [0059] in Mastumoto, Ozoace 0355 is a petroleum based wax of the paraffin type with a Cmw of 27.  Miyazaki teaches that the rubber is for a sidewall ([002]).  Regarding the antiager limitation, while Miyazaki teaches that antioxidants can be included ([0076]), however, it is not mandatorily present and therefore, the rubber composition can contain zero phenylenediamine antiager.
	Miyazaki teaches that the rubber composition can contain other additives conventionally used in rubber ([0076]), however, it fails to teach the addition of a) a compound of formula (I) and b) a fatty acid metal salt.


    PNG
    media_image1.png
    95
    231
    media_image1.png
    Greyscale
(col. 6)
	It would have been obvious for a person of ordinary skill in the art at the time of the invention to use the composition of Watanabe as an additive in the composition of Miyazaki.  One would have been motivated to do so in order to receive the expected benefit of improving the fuel economy of the rubber composition (Watanabe, [0002]).
	Regarding b) above, Toyoda teaches a rubber composition (col. 1, lines 4-6) which incorporates a metal salt of a higher fatty acid (col. 2, lines 50-60).  This higher fatty acid has 8 to 30 carbon atoms (col. 2, lines 55-65).  
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the fatty acid of Toyoda as an additive of Miyazaki.  One would have been motivated to do so in order to receive the expected benefit of improving the mold releasability of the rubber composition (Toyoda, col. 1, lines 55-67).  Given the carbon number in the wax (27) and the carbon number in the fatty acid (8 to 30), the Cmw-Cmf can range from 19 to -3.
	Regarding claim 4, modified Miyazaki teaches that the composition contains 2 phr of the wax (Miyazaki, Table 1, examples), 0.5 to 20 phr of the fatty acid salt (Toyoda, col. 3, lines 20-3) and 0.1 to 10 phr of the compound of formula (I) (Watanabe, [0157]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764